
	

115 S3767 IS: Transparency in Federal Spending Act of 2018
U.S. Senate
2018-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3767
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2018
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require Executive agencies to make public all funding reprogramming requests, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Transparency in Federal Spending Act of 2018.
		2.Requirement to notify regarding reprogramming and transfer of funds
 (a)Definition of executive agencyIn this section, the term Executive agency has the meaning given the term in section 105 of title 5, United States Code. (b)RequirementIf an Executive agency requests a reprogramming of funds or uses authority available to the Executive agency to reprogram or transfer funds, the Executive agency shall—
 (1)concurrently post on the website of the Executive agency a notice of the request, reprogramming, or transfer; and
 (2)if the request, reprogramming, or transfer is for an amount that is not less than $5,000,000, concurrently notify each member of the Committees on Appropriations of the Senate and the House of Representatives.
 (c)Rule of constructionNothing in this section shall be construed to supersede or otherwise alter any other provision of Federal law that imposes notification or other requirements relating to the reprogramming or transfer of funds by Executive agencies.